  Case 3:16-cv-03482-M-BH Document 84 Filed 12/22/20                                    Page 1 of 1 PageID 441



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LOGAN M. DRUMM,                                              §
    ID # 2032303,                                            §
           Plaintiff,                                        §
vs.                                                          § Civil Action No. 3:16-CV-3482-M-BH
                                                             §
SHERIFF LUPE VALDEZ, et al.,                                 §
          Defendants.                                        § Referred to U.S. Magistrate Judge1

                                                        ORDER

       Before the Court for determination are plaintiff’s Motion for an Order Compelling Discovery

(doc. 75), and the Motion for an Order Compelling Discovery (doc. 76), both filed November 2, 2020.

       An oral argument was conducted on the recording concerning the motions on December 22,

2020, via video conference. All parties appeared in person or through counsel. After consideration

of the relevant filings, evidence, oral argument, and applicable law, and for the reasons stated on the

record during the hearing, the motion is GRANTED in part and DENIED in part. The motion to

compel the defendants who have appeared in this lawsuit to respond to the plaintiff’s discovery

requests is GRANTED, and those defendants shall serve their verified responses to the discovery

requests and all relevant non-privileged responsive documents on the plaintiff by January 29, 2021.

All objections, except privilege, are deemed waived. The motions to compel the three defendants who

have not been served and who have not appeared in this lawsuit to respond to the plaintiff’s discovery

requests, and for sanctions or attorney’s fees, are DENIED.

       SO ORDERED on this 22nd day of December, 2020.


                                                                    ___________________________________
                                                                    IRMA CARRILLO RAMIREZ
                                                                    UNITED STATES MAGISTRATE JUDGE


       1
        By Special Order No. 3-251, this pro se prisoner case has been automatically referred for full case management.
